DETAILED ACTION
The preliminary amendment filed March 29, 2021 has been entered.  Claims 17-32 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21, 26-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2003/0010116 to Cavazzin et al. (Cavazzin).
Regarding claim 17, Cavazzin discloses an apparatus (filling machine) comprising a source of filling material (connected to filling feed 8) and a filling element (1) for controlled 
Regarding claim 18, Cavazzin discloses said antenna is configured for the transmitting and receiving radar signals ([0032] – [0033]).

Regarding claim 20, Cavazzin discloses said antenna is oriented such that a main beam thereof is pointed along said flow path in a direction perpendicular to a surface formed by said filling material in said container (Figs. 1 and 2a; the beam emitted by the transmitter is perpendicular to the surface of the liquid in the container).
Regarding claim 21, Cavazzin discloses a common housing (housing which holds analyzer 2) outside said filling-element housing, wherein said common housing houses electronic components of said radar, and wherein said antenna is arranged in said flow path (Fig. 1).
Regarding claim 26, Cavazzin discloses said antenna is arranged in said flow path inside said gas pipe (Fig. 1).
Regarding claim 27, Cavazzin discloses said antenna is disposed within said gas pipe (Fig. 1) and oriented so that a main beam thereof is directed along a direction that is perpendicular to a surface formed by said filling material within said container (Figs. 1 and 2a; the beam emitted by the transmitter is perpendicular to the surface of the liquid in the container).
Regarding claim 31, Cavazzin discloses a gas space above said gas pipe (the upper end of the pipe above conduit 9 forms a gas space), wherein said antenna is arranged in said gas space (fig. 1), and wherein a main beam of said antenna is directed along said filling-element axis in a direction that is perpendicular to a surface formed by said filling material in said container (Figs. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cavazzin.
Regarding claim 23, Cavazzin discloses the apparatus of claim 17, but does not disclose said radar is configured to operate at a frequency greater than eighty gigahertz.  However, applicant has not placed any criticality on this range (page 12, lines 6-9 discloses different frequency ranges at which the radar could operate).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the radar of Cavazzin to operate at a frequency over 80 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).  The system of Cavazzin is able to operate at any known radar frequency and configuring the system to operate at a frequency greater than 80 GHz would not substantially change the operation of the system.

Regarding claim 29, Cavazzin discloses said gas pipe comprises upper and lower ends that are open (shown in Fig. 1; the upper opening is at conduit 9), but does not disclose wherein said antenna is arranged midway between said upper and lower ends. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the antenna between the upper and the lower ends of the pipe rather than at the upper end, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(C).  Placing the antenna in the middle of the pipe is merely a matter of design choice which would not change the operation of the system.
Regarding claim 30, Cavazzin discloses said gas pipe comprises an upper end that is open (upper opening at pipe 9), but does not disclose said antenna is arranged inside said gas pipe at said upper open end (Cavazzin’s antenna is located above the upper opening).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the antenna at the open upper end of the gas pipe, since it has been held that .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cavazzin in view of US Patent Application Publication 2010/0321262 to Pohl (Pohl).
Regarding claim 22, Cavazzin discloses the apparatus of claim 17, but does not disclose said antenna comprises a drop antenna.  Pohl teaches a drop antenna (abstract and Fig. 1) with improved performance and reliability.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the receiver and transmitter of Cavazzin with a drop antenna as taught by Pohl for improved performance and reliability.

Claims 24-25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cavazzin in view of US Patent Application Publication 2010/0071802 to Clusserath et al. (Clusserath).
Regarding claims 24 and 25, Cavazzin discloses the apparatus of claim 17, and further discloses a control circuit (2; see Fig. 3) including a regulator (30) and the radar, wherein the radar is used to obtain a measured fill level in said container and to compare said measured fill level with a reference fill level stored in a memory (see [0032]-[0033] and [0038]), wherein said control circuit is further configured to generate a deviation signal indicative of a deviation between said measured fill level and said reference fill level and to provide said deviation to 
Regarding claim 32, Cavazzin discloses the apparatus of claim 17, but does not disclose a rotor that is drivable about a vertical machine axis, wherein said filling element is one of a plurality of filling elements disposed along a circumference of said rotor.  Clusserath teaches a rotor having a plurality of filling elements (Fig. 7) so that a plurality of bottles can be filled simultaneously.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged a plurality of the filling elements of Cavazzin on a rotor as taught by Clusserath such that a plurality of bottles can be filled simultaneously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        February 17, 2022